DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
II.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please amend Claim 1 as follows:
1.  (Currently Amended)  A device-to-device service restriction method, being applicable to a first terminal and comprising: receiving a service restriction instruction sent by a second terminal; obtaining access class information of the second terminal in response to receiving the service restriction instruction sent by the second terminal; determining whether a service restriction authority of the second terminal is correct according to the access class information of the second terminal; and restricting a function of the first terminal according to the service restriction instruction sent by the second terminal in response to 

Please amend Claim 4 as follows:
4.  (Currently Amended)  A device-to-device service restriction method, being applicable to a second terminal and comprising: 
sending a service restriction instruction to a first terminal; and in response to receiving the service restriction instruction, sending access class information to the first terminal, 
the access class information enabling the first terminal to determine whether a service restriction authority of the second terminal is correct according to the access class information of the second terminal so that the first terminal restricts a function of the first terminal according to the service restriction instruction in response to the service restriction authority of the second terminal is correct.

Please amend claim 8 as follows:
8.  (Currently Amended)  A non-transitory computer readable storage medium, wherein the computer readable storage medium stores a device-to-device service restriction program wherein, the device-to-device service restriction program,
when executed by a first processor at a first terminal, causes the first processor to perform
 a first device-to-device service restriction method, 
the first device-to-device service restriction method comprising:
receiving a service restriction instruction sent by a second terminal;
obtaining access class information of the second terminal in response to receiving the service 
restriction instruction sent by the second terminal;
determining whether a service restriction authority of the second terminal is correct according 
to the access class information of the second terminal; and
restricting a function of the first terminal according to the service restriction instruction sent by the second terminal in response to 
 correct; wherein, the device-to-device service restriction program, when executed by a second processor at the second terminal, 
causes the second processor to perform 
a second device- to-device service restriction method, 
the second device-to-device service restriction method comprising: sending a service restriction instruction to the first terminal; and 
in response to the first terminal receiving the service restriction instruction, 
sending access class information to the first terminal, 
the access class information enabling the first terminal to determine whether a 
service restriction authority of the second terminal is correct according to the 
access class information of the second terminal so that the first terminal restricts a function 
of the first terminal according to the service restriction 
instruction in response to 

Allowance
	III.	Claims 1-13 are allowed.

Reasons for Allowance
IV.	The following is an examiner’s statement of reasons for allowance: 
The closest prior art found is Van Phan WO 2015/021844 A1.  Van Phan a first device (mUE) and second device (sUE) are in proximity of each other so that a device-to-device )D2D) connection between the sUE and mUE may be established to facilitate restricted service request for the sUE (see page 9, lines 24-30), wherein the mUE and the sUE may exchange information including UE identity, capability information and cellular access restriction information over D2D (see page 9, lines 31-33 and page 10, line 1); and the mUE configured to inform the network about the sUE D2D connection and request the network to establish a relation with the sUE and authorize the sUE for restricted services (see page 10, lines 24); the D2D connection established with 3GPP based radio, Bluetooth, IEEE 802.11 direct mode and the mUE responsible for authenticating and authorizing the sUE (see page 11, lines 8-11); and when need for the sUE to access the cellular network is determined in the mUE the mUE requests an access token for the sUE, wherein the network determines to grant the requested access token and transmits it to the mUE, the mUE transfers the access token to the sUE via the D2D connection and the sUE used the access token as the permission to access the network (see page 11, lines 8-27 and Fig. 4D).
Claim 1 is allowed because Van Phan does not teach a device-to-device service restriction method, being applicable to a first terminal and comprising: receiving a service restriction instruction sent by a second terminal; obtaining access class information of the second terminal in response to receiving the service restriction instruction sent by the second terminal; determining whether a service restriction authority of the second terminal is correct according to the access class information of the second terminal; and restricting a function of the first terminal according to the service restriction instruction sent by the second terminal in response to the service restriction authority of the second terminal is correct.
Claims 2-3 are allowed based on their dependence on allowed independent claim 1.
Claim 4 is allowed because Van Phan does not teach a device-to-device service restriction method, being applicable to a second terminal and comprising: 
sending a service restriction instruction to a first terminal; and in response to the first terminal receiving the service restriction instruction, sending access class information to the first terminal, 
the access class information enabling the first terminal to determine whether a service 
restriction authority of the second terminal is correct according to the access class information 
of the second terminal so that the first terminal restricts a function of the first terminal according to the service restriction instruction in response to the service restriction authority of the second terminal is correct.
Claims 5-7 are allowed based on their dependence on allowed independent claim 4.
Claim 8 is allowed because Van Phan does not teach wherein, the device-to-device service restriction program,
when executed by a first processor at a first terminal, causes the first processor to perform
 a first device-to-device service restriction method, 
the first device-to-device service restriction method comprising:
receiving a service restriction instruction sent by a second terminal;
obtaining access class information of the second terminal in response to receiving the service 
restriction instruction sent by the second terminal;
determining whether a service restriction authority of the second terminal is correct according 
to the access class information of the second terminal; and
restricting a function of the first terminal according to the service restriction instruction sent by the second terminal in response to that the service restriction authority of the second terminal is
 correct; wherein, the device-to-device service restriction program, when executed by a second processor at the second terminal, 
causes the second processor to perform 
a second device- to-device service restriction method, 
the second device-to-device service restriction method comprising: sending a service restriction instruction to the first terminal; and 
in response to the first terminal receiving the service restriction instruction, 
sending access class information to the first terminal, 
the access class information enabling the first terminal to determine whether a 
service restriction authority of the second terminal is correct according to the 
access class information of the second terminal so that the first terminal restricts a function 
of the first terminal according to the service restriction 
instruction in response to that the service restriction authority of the second terminal is correct.
Claims 9-13 are allowed based on their dependence on allowed independent claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
V.	The prior art made of record is considered pertinent to applicant's disclosure. 
Cai et al. European Patent Application IP 3 182 762A1 discloses near field communication discover method, apparatus and system including a discovery terminal receiving discovery information allocated by an network side to a discovered terminal; the discovery terminal performs paging using the discover identity; and the discovery terminal receives a response returned by the discovered terminal to determine that the discovered terminal is discovered (see paragraphs [0054] – [0056] & [[0061] – [0064] and Fig. 7).
Horneman Pub. No.: US 2015/0063260 A1 discloses a method and apparatus for device to device service in a wireless communication system including performing a device to device (D2D) discovery (see claim 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
April 22, 2022